DETAILED ACTION
Response to Amendment
 	This Non-Final office action is in response to Applicant’s amendment filed 5/17/2022. Claims 1 and 5-7 has been amended. Claims 1-15 are pending, while claims 9-15 have been withdrawn.
After review of the amended claim language and related Applications, the Examiner has determined that a prior art rejection is required.

 	The previously pending objection to the specification has been withdrawn.
The previously pending rejection to claims 1-8, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
The previously pending rejection to claims 1-8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Objections
 	Claim 3 is objected to because of the following informalities:  The claim does not end in with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ichard (US 20110239196), in view of Giannini et al (US 20080256396 A1).
As per claim 1, Ichard discloses an integrated circuit (i.e., the Application Specific Integrated Circuit (ASIC) may be mounted on a printed circuit board. In other embodiments, the ASIC may be mounted directly to a substrate that carries other integrated circuits, ¶ 0091) comprising: 
(a) address and data bus (i.e., An optional return channel 124 such as serial bus/P1149.7 may be used to provide control information from external trace device 130 to ASIC 100, ¶ 0039); 
(b) memory circuitry coupled to the address and data bus, the memory circuitry being configured to contain processor instructions (i.e., In some embodiments, the messages may be transferred using the same bus as is used for accesses to the shared memory or registers, while in other embodiments there may be separate buses for message and data transfers, ¶ 0033); 
(c) processor circuitry coupled to the address and data bus, the processor circuitry executing the processor instructions in processor cycles, in which a processor cycle corresponds to one cycle of a processor instruction pipeline execution (i.e., Various signals in interface 240 or elsewhere within syncbox 202 or task processor core 204 may be tapped and connected 252 to event generator logic 250. Event generator logic 250 detects each time a signal 252 is asserted and forms a one cycle pulse on a corresponding output event line 114, ¶ 0054); 
(d) trigger detection circuitry coupled to the address and data bus, the trigger detection circuitry having a trigger event register (i.e., Trigger logic 113 of FIG. 1 is coupled to various signals and busses that may be used to trigger the start and end of event tracing. Trigger logic 113 is configured by instructions sent from external trace device 130 during a debug session, ¶ 0055) 
(e) event trace module circuitry coupled to the processor circuitry, coupled to the address and data bus, and coupled to the trigger detection circuitry (i.e., event trace module 112 may also be configured to record software events 115 that may originate from a program being executed on processor 102 or on a host processor coupled to interface 108. These software events are recorded by the program writing to a designated register address in event trace module 112, ¶ 0036); and
(f) a control bus coupled to the memory circuitry, to the event trace module, to the trigger detection circuitry, and to the processor circuitry (Interconnect 122 may include a connector to which a cable or other means of connecting to external trace receiver 130 is coupled. An optional return channel 124 such as serial bus/P1149.7 may be used to provide control information from external trace device 130 to ASIC 100, ¶ 0039).
Ichard does not disclose a trigger bit indicating whether cycle count tracing is to be performed or non-cycle count tracing is to be performed, wherein the cycle count tracing includes a count of a number of cycles of the processor instruction pipeline execution, and the non-cycle count tracing does not include a count of the number of cycles of the processor instruction pipeline execution; and the event trace module circuitry recording non-cycle count trace events in the memory circuitry responsive to a trigger bit indicating non-cycle count tracing is to be performed, and the event trace module recording cycle count trace events in the memory circuitry responsive to a trigger bit indicating cycle count tracing is to be performed.
Giannini et al Optionally, the timing of the program counter progression (i.e., identification of stall cycles) can also be included in an instruction trace. The event-resources mechanisms are used to define when to generate these instruction traces. The trigger and filtering functions are controlled through the programming of the event-resources. In more detail, the event- resources control filtering, triggering, and ISDB breakpoint generation. Filtering includes the functions of deciding when to enable and disable an instruction trace (¶ 0060).
For the non-cycle-accurate version, the TID field is expanded to 32-bits. For the cycle-accurate version, the TID is expanded to 32-bits and the new cycle-count field is defined to support trace-alignment. A global cycle-count indicates the number of thread-cycles since the last hardware reset. An offset cycle-count indicates the number of cycles since the last isync-restart packet was generated (¶ 0087).
FIG. 14 presents a set of cycle count packets for use in the presently disclosed process. A cycle-count packet may be used to accumulate W-atoms. Also the cycle-count packet may only generated in cycle-accurate mode (¶ 0090).
Ichard and Giannini et al are concerned with generating trace events that are useful in debugging an application.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a trigger bit indicating whether cycle count tracing is to be performed or non-cycle count tracing is to be performed, wherein the cycle count tracing includes a count of a number of cycles of the processor instruction pipeline execution, and the non-cycle count tracing does not include a count of the number of cycles of the processor instruction pipeline execution; and the event trace module circuitry recording non-cycle count trace events in the memory circuitry responsive to a trigger bit indicating non-cycle count tracing is to be performed, and the event trace module recording cycle count trace events in the memory circuitry responsive to a trigger bit indicating cycle count tracing is to be performed in Ichard, as seen in Giannini et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Ichard discloses the control bus is a serial bus (i.e., serial bus/P1149.7, ¶ 0039).
As per claim 3, Ichard discloses the control bus is a P1149.7 bus (i.e., serial bus/P1149.7, ¶ 0039).
As per claim 5, Ichard discloses the control bus has a parallel trace interface (i.e., Interconnect 122 may include signal traces on a circuit board or other substrate that carries ASIC 100 which is connect to a parallel trace interface (PTI) 122 provided by ASIC 100, ¶ 0039).

 	Claims 4 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ichard (US 20110239196), in view of Giannini et al (US 20080256396 A1), in further view of Augsburg et al (US 6513134 B1).
As per claim 4, Ichard does not disclose the memory circuitry includes a first in first out buffer.
Augsburg et al disclose Referring back to FIG. 1, multi-word first-in-first-out ("FIFO") buffer 102 allows several broadcasts to be queued in the case of a "burst" of mtlr/bcctr instructions, i.e., the case of executing such an instruction before the previous broadcast is completed (column 8, lines 19-23).
Ichard and Augsburg et al are concerned with generating trace events that are useful in debugging an application.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the memory circuitry includes a first in first out buffer in Ichard, as seen in Augsburg et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claims 6 and 7, Ichard does not disclose the control bus has a parallel trace interface with a transmission bandwidth, and the non-cycle count tracing has a bandwidth less than the transmission bandwidth, and the control bus has a parallel trace interface with a transmission bandwidth, and the cycle count tracing has a bandwidth greater than the transmission bandwidth.
Augsburg et al disclose External trace probes (or logic analyzers) have difficulty collecting data at the higher frequencies, so trace information must broadcast at a fraction of the processor frequency. In order to maintain data bandwidth at this reduced frequency, the number of trace pins must be increased. In addition, the completion of multiple instructions in a given CPU (central processing unit) cycle increases the data bandwidth requirements, further increasing the number of pins required to maintain that bandwidth (column 2, lines 11-19).
Ichard and Augsburg et al are concerned with generating trace events that are useful in debugging an application.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the control bus has a parallel trace interface with a transmission bandwidth, and the non-cycle count tracing has a bandwidth less than the transmission bandwidth, and the control bus has a parallel trace interface with a transmission bandwidth, and the cycle count tracing has a bandwidth greater than the transmission bandwidth in Ichard, as seen in Augsburg et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, Ichard does not disclose the control bus has a parallel trace interface with a transmission bandwidth, and the data bandwidth for cycle count tracing is about 2.5 times greater than the data bandwidth for non-cycle count tracing.
Augsburg et al disclose External trace probes (or logic analyzers) have difficulty collecting data at the higher frequencies, so trace information must broadcast at a fraction of the processor frequency. In order to maintain data bandwidth at this reduced frequency, the number of trace pins must be increased. In addition, the completion of multiple instructions in a given CPU (central processing unit) cycle increases the data bandwidth requirements, further increasing the number of pins required to maintain that bandwidth (column 2, lines 11-19).
It is only necessary to gather and broadcast the lower order bits of the mtlr/bcctr values that are different from the last mltr/bcctr broadcast. In other words, if 24 of the 30 bits of the current bcctr target are the same as the last bcctr target, then only the low-order 6 bits need to be broadcast, preceded by a special code to indicate that only 6 bits were broadcast. There are 4 separate possibilities, including a full 30-bit broadcast, or 18, 12, or 6 bit broadcasts, as outlined in Table 2. This provides a significant reduction in data bandwidth (pin) requirements, as previous trace solutions always broadcast the entire 30-bit address (column 7, lines 1-9).
Ichard and Augsburg et al are concerned with generating trace events that are useful in debugging an application. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the control bus has a parallel trace interface with a transmission bandwidth, and the data bandwidth for cycle count tracing is about 2.5 times greater than the data bandwidth for non-cycle count tracing in Ichard, as seen in Augsburg et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                  August 25, 2022